1

2

3

4

5
                             UNITED STATES DISTRICT COURT
6                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7
      AUSTIN MUTUAL INSURANCE                              No. C18-1202 RSM
      COMPANY,
8                                                          STIPULATION AND ORDER
                           Plaintiff,                      CONTINUING INITIAL
9                                                          SCHEDULING DATES
                      v.

10    ROBERT BURGESS et al.,

11                         Defendants.

12                                            STIPULATION

13          The parties appearing in this action, Plaintiffs Austin Mutual Insurance Company

14   (“AMIC”) and Defendants Robert Burgess and Beverage Specialists, Inc., through their

     attorneys of record, stipulate and agree that good cause exists to extend the initial scheduling
15
     dates in this action (Dkt. 5) in order to allow Defendant Lotus Lifestyle, LLC (“Lotus”) to
16
     appear in the subject matter and the parties to engage in initial discovery.
17
            Good cause exists to extend the deadlines because, despite serving the registered agent
18   for Lotus Lifestyle, LLC on September 12, 2018, Lotus Lifestyle, LLC, has not yet appeared in

19   the above-captioned action. The appearing parties request additional time for Lotus to appear

20   or for Plaintiff to pursue a default, and engage in initial discovery.



                                                                       LETHER & ASSOCIATES PLLC.
     STIPULATATION AND ORDER                                        1848 WESTLAKE AVENUE N, SUITE 100
     CONTINUING INITIAL SCHEDULING DATES – 1                                 SEATTLE, WA 98109
     2:18-cv-01202-RSM                                               P: (206) 467-5444 F: (206) 467-5544
1            For these reasons, the appearing parties hereby agree to extend the current initial

     deadlines by 14 days.
2
          DATED this 4th day of October, 2018.
3

4    LETHER & ASSOCIATES, PLLC                    SIDERIUS, LONERGAN & MARTIN, LLP

5
     s/ Thomas Lether                             s/ Michael F. Sherman
     s/ Westin McLean                             Michael F. Sherman, WSBA #45485
6    Thomas Lether, WSBA #18089                   Frank R. Siderius, WSBA #7759
     Westin McLean, WSBA# 46462                   500 Union Street, Ste. 98101
7    1848 Westlake Avenue N, Suite 100            206-624-2800
     Seattle, WA 98109                            franks@sidlon.com
     Telephone: 206-467-5444                      msherman@sidlon.com
8
     Facsimile: 206-467-5544                       Counsel for Defendants Robert Burgess and
     tlether@letherlaw.com                         Beverage Specialists, Inc.
9    wmclean@letherlaw.com
     Counsel for Plaintiffs
10
     //
11
     //
12
     //
13
     //
14
     //

15   //

16   //

     //
17
     //
18
     //
19
     //
20
     //


                                                                 LETHER & ASSOCIATES PLLC.
     STIPULATATION AND ORDER                                  1848 WESTLAKE AVENUE N, SUITE 100
     CONTINUING INITIAL SCHEDULING DATES – 2                           SEATTLE, WA 98109
     2:18-cv-01202-RSM                                         P: (206) 467-5444 F: (206) 467-5544
1                                                 ORDER

            Based on the appearing parties’ Stipulation, and finding that there is good cause to
2
     continue initial scheduling dates, it is hereby ORDERED that the initial scheduling dates in this
3
     matter are extended by 14 days as follows:
4
            Deadline for FRCP 26(f) Conference:                  October 19, 2018
5
            Initial Disclosure Pursuant to
            FRCP 26(a)(1):                                       October 26, 2018
6
            Combined Joint Status Report and Discovery
7           Plan as Required by FRCP 26(f) and
            Local Civil Rule 26(f):                              November 2, 2018
8
            DATED this 9th day of October2018.
9

10

11
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE

12

13   Presented by:

14   LETHER & ASSOCIATES, PLLC                      SIDERIUS, LONERGAN & MARTIN, LLP


15   s/ Thomas Lether                                s/ Michael F. Sherman
     s/ Westin McLean                                Michael F. Sherman, WSBA #45485
16   Thomas Lether, WSBA #18089                      Frank R. Siderius, WSBA #7759
     Westin McLean, WSBA# 46462                      500 Union Street, Ste. 98101
17   1848 Westlake Avenue N, Suite 100               206-624-2800
     Seattle, WA 98109                               franks@sidlon.com
     Telephone: 206-467-5444                         msherman@sidlon.com
18   Facsimile: 206-467-5544                          Counsel for Defendants Robert Burgess and
     tlether@letherlaw.com                            Beverage Specialists, Inc.
19   wmclean@letherlaw.com
     Counsel for Plaintiffs
20


                                                                     LETHER & ASSOCIATES PLLC.
     STIPULATATION AND ORDER                                      1848 WESTLAKE AVENUE N, SUITE 100
     CONTINUING INITIAL SCHEDULING DATES – 3                               SEATTLE, WA 98109
     2:18-cv-01202-RSM                                             P: (206) 467-5444 F: (206) 467-5544
